DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner Note: Office action mailed on 04/22/2022 has been withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because
Regarding Claim 20, Claim 20 recites “a computer-readable storage medium”. Under the policy of Broadest Reasonable Interpretation, "a computer-readable storage device" can be interpreted by the Examiner to be a signal claim because the Specification does not define what is “ a computer-readable storage medium”. 
The Examiner suggests changing “computer-readable storage medium” to be a “non-transitory computer readable storage medium” and/or correcting the specification sections accordingly.  See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (February23, 2010).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160255188 A1 (Chaudhri), in view of Klein, Matt How to Manage Interruptions and Downtime in Android 5.0 Nov. 26, 2014 (Klein).
Regarding Claims 1, 12 and 20, Chaudhri teaches:
A method, comprising: at an electronic device with a display: detecting a plurality of manual activations of a first mode on the electronic device, wherein the first mode, while active, prevents output of notifications when communications of a first type are received; after detecting the plurality of manual activations of the first mode: automatically determining, based on the plurality of manual activations of the first mode, a set of conditions that correspond to manual activations of the first mode; outputting, at the device, a suggestion for activation of the first mode at the electronic device; after outputting the suggestion, receiving a response that accepts the suggestion for activation of the first mode; in response to receiving the response that accepts the suggestion, changing settings at the device that are associated with the first mode (Chaudhri: Figs. 1-4, a system implementation for implementing quite time setting, the system outputs a series of graphic screen windows upon user interactions to enable user to activate or deactivate quiet time setup; the setup has multiple set of conditions to choose from as in Fig. 1B, e.g. applications, activities-base and location-based; each condition can configure separated parameters for enabling and expiration times, e.g. Fig. 2B of location based setting and Fig. 3 of calendar based setting etc. Once the setting is done, the device automatically checks criteria to enter and exit the quite time as in Fig. 6).
Chaudhri does not teach explicitly on different notification modes based on user priority setting. However, Klein teaches (Klein: three notification modes: none, priority and all, where priority mode allows certain applications through while silence others).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Chaudhri with different notification modes based on user priority setting as further taught by Klein. The advantage of doing so is to enable user to filter out distraction while maintaining notification in priority matters.
Regarding Claims 2 and 13, Chaudhri as modified teaches all elements of Claims 1 and 12 respectively. Chaudhri as modified further teaches:
The method of claim 1, wherein: the suggestion for activation of the first mode is a suggestion to automatically activate the first mode when the electronic device detects the set of conditions; and changing the settings at the device that are associated with the first mode includes setting the device to automatically activate the first mode when the electronic device detects the set of conditions that correspond to the manual activations of the first mode (Chaudhri: Figs. 1-6, e.g. time period).
Regarding Claims 3 and 14, Chaudhri as modified teaches all elements of Claims 1 and 12 respectively. Chaudhri as modified further teaches:
The method of claim 2, including: after receiving the response that accepts the suggestion and while the device is not in the first mode, detecting the set of conditions; and in response to detecting the set of conditions, automatically, without user intervention, activating the first mode (Chaudhri: Fig. 6).
Regarding Claims 4 and 15, Chaudhri as modified teaches all elements of Claims 1 and 12 respectively. Chaudhri as modified further teaches:
The method of claim 3, including: after detecting the set of conditions and while the device is in the first mode, detecting that the set of conditions is no longer met; and in response to detecting that the set of conditions is no longer met, automatically, without user intervention, de-activating the first mode (Chaudhri: Figs. 1-6).
Regarding Claims 5 and 16, Chaudhri as modified teaches all elements of Claims 1 and 12 respectively. Chaudhri as modified further teaches:
The method of claim 1, including: after receiving the response that accepts the suggestion for activation of the first mode, outputting expiration options that correspond to expiration conditions for automatically de-activating the first mode; after outputting the expiration options, receiving a response that accepts a first expiration option corresponding to a first expiration condition for automatically de-activating the first mode; after receiving the response that accepts the first expiration option, detecting that the corresponding first expiration condition is met; and in response to detecting that the first expiration condition is met, automatically, without user intervention, de-activating the first mode (Chaudhri: Figs. 1-6, where expiration condition is time, or away from a location and etc.).
Regarding Claims 6 and 17, Chaudhri as modified teaches all elements of Claims 1 and 12 respectively. Chaudhri as modified further teaches:
6. The method of claim 5, including: detecting a plurality of manual de-activations of the first mode on the electronic device; and automatically determining, based on the plurality of manual de-activations of the first mode, a second expiration condition that corresponds to manual de-activations of the first mode; wherein the expiration options include a second expiration option that is distinct from the first expiration option and corresponds to the second expiration condition (Chaudhri: Figs. 1-6, expiration conditions could be time, or away from a location and etc.).
Regarding Claims 7 and 18, Chaudhri as modified teaches all elements of Claims 1 and 12 respectively. Chaudhri as modified further teaches:
The method of claim 6, wherein: outputting the expiration options includes displaying the expiration options in a user interface for modifying expiration options for the first mode; and the second expiration option is visually distinguished from other expiration options for the first mode displayed in the user interface for modifying expiration options for the first mode (Chaudhri: Figs. 1-4).
Regarding Claims 8 and 19, Chaudhri as modified teaches all elements of Claims 1 and 12 respectively. Chaudhri as modified further teaches:
The method of claim 6, wherein: outputting the expiration options includes displaying the expiration options in a user interface for modifying expiration options for the first mode; and the second expiration option is automatically set to the second expiration condition in the user interface for modifying expiration options for the first mode (Chaudhri: Figs. 1-4).
Regarding Claim 9, Chaudhri as modified teaches all elements of Claim 1. Chaudhri as modified further teaches:
The method of claim 1, wherein the set of conditions includes: a time-of-day condition; a location condition; and/or a calendar condition (Chaudhri: Fig. 1B).
Regarding Claim 10, Chaudhri as modified teaches all elements of Claim 1. Chaudhri as modified further teaches:
The method of claim 1, including: detecting a plurality of manual activations of a second mode on the electronic device, wherein the second mode, while active, prevents output of notifications when communications of a second type, distinct from communications of the first type, are received; after detecting the plurality of manual activations of the second mode: automatically determining, based on the plurality of manual activations of the second mode, a second set of conditions that correspond to manual activations of the second mode; outputting, at the device, a second suggestion for activation of the second mode at the electronic device; after outputting the second suggestion, receiving a response that accepts the second suggestion for activation of the second mode; and in response to detecting the second set of conditions, changing settings at the device that are associated with the second mode (Klein: 3 notification modes: none, priority and all).
Regarding Claim 11, Chaudhri as modified teaches all elements of Claim 1. Chaudhri as modified further teaches:
The method of claim 1, including: detecting a plurality of manual de-activations of the first mode on the electronic device; after detecting the plurality of manual de-activations of the first mode: automatically determining, based on the plurality of manual de-activations of the first mode, a third set of conditions that correspond to the manual de-activations of the first mode; outputting, at the device, a third suggestion for de-activation of the first mode; after outputting the third suggestion, receiving a response that accepts the third suggestion for de-activation of the first mode; and in response to detecting the third set of conditions, automatically de-activating the first mode (Chaudhri: Fig. 1B, three sets of conditions, application, activities-based, and location-based).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649